                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TRAVIS T. WILLIAMS, #Y15910,                     )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 18-cv-02129-NJR
                                                  )
 IDOC,                                            )
 NICHOLAS LAMB,                                   )
 DAVID SMITH,                                     )
 and MICHAEL R. CONAT,                            )
                                                  )
                Defendants.                       )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff Travis T. Williams, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this pro se action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, he asserts

a claim under the Eighth Amendment for failure to protect him from his cellmate. (Doc. 1).

Plaintiff seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).
                                          The Complaint

       In the Complaint, Plaintiff makes the following allegations: On April 5, 2017, shortly after

Plaintiff returned to his cell following a class, his cellmate (Smith) began antagonizing him.

(Doc. 1, p. 5). Smith was on the top bunk, and Plaintiff was on the bottom bunk. Id. Smith reached

down and touched Plaintiff and pulled Plaintiff’s blanket off his body. Id. Smith stated he was

going to walk around naked, and there was nothing Plaintiff could do about it. Id. Plaintiff pressed

the panic button repeatedly and, when he did not get a response, he kicked the door until Officer

Conat arrived. Id. Plaintiff asked Conat to let him out of the cell and stated, “I don’t feel safe, me

and my [cellmate] are going to fight.” Id. Conat laughed and responded “Oh, its okay he won’t

hurt you” and walked away. Id.

       Shortly after Conat left, Smith began hitting Plaintiff repeatedly. Id. Plaintiff defended

himself and began yelling for help. Id. Smith continued to hit and kick Plaintiff until prison

officials arrived and restrained him. Id. Plaintiff suffered physical injuries and was taken to the

health care unit for medical treatment. (Doc. 1, pp. 6, 9).

                                      Preliminary Dismissals

       As an initial matter, IDOC is a state government agency and is not a person subject to suit

under section 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66-71 (1989); Thomas v.

Illinois, 697 F.3d 612, 613 (7th Cir. 2012). IDOC will be dismissed with prejudice.

       The claim against Warden Lamb likewise will be dismissed without prejudice. Plaintiff

requests that Lamb be held responsible for Office Conat’s actions. Lamb cannot be held liable for

the alleged violation of Plaintiff’s constitutional rights because he is the chief administrator of the

prison. The doctrine of respondeat superior does not apply to Section 1983 actions. Chavez v.

Illinois State Police, 251 F.3d 612, 651 (2001).



                                                   2
         Additionally, David Smith, the cellmate who assaulted Plaintiff, is not a “person” acting

under color of state law for Section 1983 purposes and will, therefore, be dismissed with prejudice.

See 42 U.S.C. § 1983.

                                                    Discussion

         Based on the allegations of the Complaint, the Court designates a single count in this pro

se action. The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. The designation does not constitute an

opinion regarding its merit.

         Count 1:          Eighth Amendment failure to protect claim against Conat for failure
                           to protect Plaintiff from a substantial risk of serious harm posed by
                           his cellmate.

Any other intended claim that has not been recognized by the Court is considered dismissed

without prejudice as inadequately pleaded under the Twombly pleading standard. 1

         To state an Eighth Amendment failure to protect claim, a prisoner must allege that (1) “he

is incarcerated under conditions posing a substantial risk of serious harm,” and (2) defendant(s)

“acted with deliberate indifference to that risk.” Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005).

Plaintiff’s cellmate was antagonizing him, engaging in unwanted touching, and making statements

that made Plaintiff feel threatened and unsafe. Plaintiff called for help via the panic button in the

cell and kicked the door until Conat arrived. Plaintiff asked Conat to let him out of the cell and

stated that he did not feel safe because he and his cellmate were going to fight. Conat walked away,

and Plaintiff was assaulted by his cellmate. Count 1 states a colorable claim against Conat and will

receive further review.




1
  An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                          3
                                                Pending Motions

         Plaintiff filed a Motion for Recruitment of Counsel (Doc. 3), which will be denied 2 without

prejudice at this time. Plaintiff discloses unsuccessful efforts to contact attorneys via written

correspondence. (Doc. 3, p. 1). Unfortunately, however, Plaintiff has not identified the attorneys

or law firms he has written to seeking counsel or how many firms he has attempted to contact.

Without such information, the Court cannot determine whether Plaintiff’s efforts have been

reasonable. With respect to his ability to pursue this action pro se, Plaintiff states only that he

needs legal representation. The Court finds Plaintiff can proceed pro se, at least for now. Plaintiff’s

pleadings demonstrate an ability to construct coherent sentences and relay information to the

Court. Plaintiff appears competent to try this matter without representation at this time. Once

discovery has commenced, if Plaintiff has significant difficulty, he may refile his motion.

         Plaintiff’s Motion for Service at Government Expense (Doc. 4) will be denied as moot.

Summons will be issued and served on Defendant as ordered below. Plaintiff is advised that it is

not necessary for a litigant proceeding in forma pauperis to file a motion requesting service of

process by the United States Marshals Service or other process server. The Clerk will issue

summons, and the Court will direct service for any complaint that passes preliminary review.

                                                    Disposition

         IT IS HEREBY ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice, and the Motion for Service at Government Expense (Doc. 4) is

DENIED as moot.

         IT IS FURTHER ORDERED that Defendants IDOC and SMITH are DISMISSED with

prejudice, and LAMB is DISMISSED without prejudice. The Clerk of Court is DIRECTED to


2
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007), and related authority.

                                                           4
terminate IDOC, SMITH and LAMB as parties in the Court’s Case Management/Electronic Case

Filing (“CM/ECF”) system.

        IT IS FURTHER ORDERED that COUNT 1 shall receive further review as to CONAT.

The Clerk of Court shall prepare for CONAT: (1) Form 5 (Notice of a Lawsuit and Request to

Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign and return

the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms

were sent, the Clerk shall take appropriate steps to effect formal service on Defendant, and the

Court will require that Defendant pay the full costs of formal service, to the extent authorized by

the Federal Rules of Civil Procedure.

        If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-known

address. This information shall be used only for sending the forms as directed above or for formally

effecting service. Any documentation of the address shall be retained only by the Clerk. Address

information shall not be maintained in the court file or disclosed by the Clerk.

        Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        This entire matter shall be REFERRED to a United States Magistrate Judge for

disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such

a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact



                                                 5
that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: February 11, 2019


                                                       __________________________
                                                       NANCY J. ROSENSTENGEL
                                                       United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendant of your lawsuit

and serve him with a copy of your complaint. After service has been achieved, Defendant will

enter his appearance and file an Answer to your Complaint. It will likely take at least 60 days from

the date of this Order to receive Defendant’s Answer, but it is entirely possible that it will take 90

days or more. When Defendant has filed his Answer, the Court will enter a Scheduling Order

containing important information on deadlines, discovery, and procedures. Plaintiff is advised to

wait until counsel has appeared for Defendant before filing any motions, to give Defendant notice

and an opportunity to respond to those motions. Motions filed before Defendant’s counsel has filed

an appearance will generally be denied as premature. Plaintiff need not submit any evidence to

the Court at this time, unless specifically directed to do so.


                                                  6
